Citation Nr: 0015368	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  92-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an effective date earlier than February 12, 
1993, for the assignment of a 20 percent rating for service-
connected post-operative residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.
This appeal arises from a March 1994 rating decision of the 
Roanoke, Virginia, Regional Office (RO) that granted an 
increased rating claim and awarded a 10 percent disability 
rating for the veteran's service-connected residuals of a 
hemorrhoidectomy, effective February 12, 1993.  
(Notwithstanding previous statements to the effect that this 
appeal arises from a March 1991 rating decision that denied 
an increased rating claim, in view of the specific issue 
presently on appeal, the initial rating decision involving 
the effective date issue was the RO's March 1994 rating 
decision.)  The relevant procedural history prior to this 
rating decision and following its issuance is set forth 
below.  In December 1996, the Board of Veterans' Appeals 
(Board) issued a decision that, inter alia, dismissed the 
veteran's earlier effective date appeal due to an untimely 
appeal of that issue.  
In September 1998, the United States Court of Veterans 
Appeals (renamed the United States Court of Appeals for 
Veterans Claims) (hereinafter "Court") granted the parties' 
joint remand motion.  Pursuant to the Court's September 1998 
order, the Board remanded the earlier effective date issue to 
the RO for adjudication of the timeliness issue.  In October 
1999, the RO issued a rating decision, and the matter is 
presently before the Board.

The issue before the Board at this time is the timeliness of 
the veteran's appeal of the effective date issue, i.e., the 
award of a 10 percent rating (subsequently increased to a 20 
percent rating) for the service-connected hemorrhoidectomy 
residuals effective February 12, 1993. 

The Board clarifies the nature of the particular issue on 
appeal.  In January 2000, the veteran's representative 
referred to two issues on appeal: (1) the timeliness of the 
appeal of the effective date of the assignment of a 10 
percent rating for post-operative residuals of 
hemorrhoidectomy; and (2) entitlement to an effective date 
earlier than February 12, 1993, for the assignment of a 20 
percent rating for that disability.  In actuality, the issue 
still remains the claim for an effective date earlier than 
February 12, 1993, for the assignment of an increased rating 
for the disability; the timeliness of the appeal is part and 
parcel of that issue.  Accordingly, the issue described by 
the representative as "Whether the appeal of a March 1, 
1994, rating decision that assigned an effective date of 
February 12, 1993, for a 10 percent rating for service-
connected post-operative residuals of a hemorrhoidectomy was 
timely filed" is being removed as a separate issue from the 
caption above.
 

FINDINGS OF FACT

1.  In March 1994, the RO awarded a 10 percent rating 
(subsequently increased to a 20 percent rating) for service-
connected post-operative residuals of a hemorrhoidectomy, 
effective February 12, 1993.

2.  In May 1994, the veteran specifically filed 
correspondence labeled as a notice of disagreement regarding 
the effective date of the award of increased disability 
compensation for the hemorrhoidectomy residuals. 

3.  In August 1995, the veteran's representative expressed 
concern regarding the status of the effective date claim and 
sought issuance of a statement of the case regarding that 
specific issue.

4.  In December 1995, the veteran filed a substantive appeal 
regarding the effective date issue.

5.  The veteran did not perfect his appeal by filing a 
substantive appeal within 60 days after the issuance of the 
August 1995 statement of the case regarding the effective 
date issue.


CONCLUSION OF LAW

The veteran's appeal of the March 1994 rating decision 
awarding an effective date of February 12, 1993, for 
increased disability rating based on service-connected 
hemorrhoidectomy residuals is not timely.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following additional development and adjudication by the RO, 
the veteran's appeal is again before the Board, and the 
specific issue that must first be resolved is whether the 
veteran's appeal of the rating decision awarding an effective 
date of February 12, 1993, for increased disability 
compensation based on service-connected hemorrhoidectomy 
residuals is timely.  The Board must (1) identify the rating 
decision that is the basis for this particular issue and (2) 
determine whether any document in the record can be construed 
as a timely substantive appeal.  

Background for appeal of rating decisions

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see also 38 C.F.R. § 20.201 (1999) (requirements for notices 
of disagreement).  Ordinarily, the notice of disagreement 
must be filed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  But see 38 C.F.R. § 3.109(b) (1999) (time limit may 
be extended for good cause shown). 

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

As the statutes and regulations discussed above indicate, the 
timing of the veteran's appeal of the effective date issue is 
crucial.  The Board will now review the procedural 
circumstances of this appeal.  

Procedural background of veteran's claim

The veteran filed a claim seeking an increased rating for his 
service-connected hemorrhoidectomy residuals in July 1989; at 
that time, the hemorrhoidectomy residuals were rated 
noncompensably disabling.  The RO denied the increased rating 
claim in December 1990 because the veteran's claims folder 
was missing.  However, the claims folder was soon located, 
and in January 1991, the RO issued a rating decision again 
denying the increased rating claim.  Additional medical 
records were received, and in March 1991, the RO issued a 
rating decision that again denied the veteran's increased 
rating claim.  The veteran filed a notice of disagreement in 
February 1992.  (The timeliness of this notice of 
disagreement is not at issue.)  In May 1992, the RO issued a 
statement of the case, in response to the timely notice of 
disagreement.  The veteran perfected the appeal of the 
increased rating claim by filing a Department of Veterans 
Affairs (VA) Form 1-9 in July 1992.  The Board remanded the 
veteran's increased rating claim for readjudication in 
October 1993.

Pursuant to the Board's remand, the RO awarded a 10 percent 
rating for the veteran's hemorrhoidectomy residuals in a 
March 1, 1994, rating decision; the effective date of the 
increased disability rating award was February 12, 1993.  The 
rating decision sheet characterized the issue as 
"[e]valuation of service-connected hemorrhoids."  
Thereafter, on March 25, 1994, the RO sent the veteran notice 
of the March 1994 rating decision as well as a supplemental 
statement of the case.  The March 1994 supplemental statement 
of the case included references to and quotations from the 
regulations governing substantive appeals and the process for 
perfecting appeals.  Notably, the March 1994 rating decision 
and the accompanying supplemental statement of the case were 
the first rating decision and statement of the case to assign 
and discuss the assignment of an effective date for the award 
of a compensable disability rating for the service-connected 
hemorrhoidectomy residuals.  

On May 8, 1994 (but dated April 27, 1994), the veteran filed 
a statement disagreeing with the effective date of the 
10 percent rating.  The veteran's May 1994 correspondence was 
treated as a notice of disagreement with respect to the 
effective date issue.

At the same time that he filed this notice of disagreement, 
the veteran also submitted various VA treatment records.  
Accordingly, in August 1994, the RO issued a rating decision 
that continued the 10 percent evaluation in effect for the 
service-connected hemorrhoidectomy.  The RO notified the 
veteran of this decision in September 1994.  However, at this 
time, there was no further discussion by the RO of the 
effective date issue.

In November 1994, the veteran sent a letter to a Member of 
the United States Senate regarding the adjudication of his 
increased rating claim.  The letter was forwarded to the RO, 
which received the letter in November 1994.  

In February 1995, the RO issued a rating decision purporting 
to find no clear and unmistakable error in the January 1991 
rating decision that had denied a claim for an increased 
rating (at that time, the hemorrhoidectomy was evaluated as 
noncompensably disabling).  

However, on April 18, 1995, the veteran (through his 
representative) clarified the issue that he was attempting to 
appeal.  He indicated that he had not received a response to 
his April 1994 notice of disagreement (relating to the 
effective date issue) and that he was not pursuing the issue 
of an increased rating or the issue of clear and unmistakable 
error.  The veteran emphasized that he was only pursuing the 
issue of an effective date earlier than February 12, 1993, 
for the assignment of a 10 percent rating for his service-
connected hemorrhoidectomy residuals.

The RO issued a statement of the case concerning the 
effective date issue in August 1995; the RO mailed the 
statement of the case on August 22, 1995.  Subsequently, on 
December 19, 1995, the veteran sent a VA Form 9 expressing 
disagreement with the effective date of the 10 percent 
rating; in that regard, he sought an effective date of July 
21, 1989, the date he first submitted his claim for an 
increased rating.  

In February 1996, the veteran (via his representative) filed 
additional correspondence, in which he disagreed with the 
assigned effective date, argued that the 10 percent rating 
should have been effective July 1989, and sought a 20 percent 
rating for his disability.

On appeal, the Board issued a decision on December 24, 1996.  
In that decision, the Board granted the veteran's claim for 
an increased rating and assigned a 20 percent evaluation.  
(The Board notes that in January 1997, the RO issued a rating 
decision that implemented the 20 percent disability rating; 
the effective date of the 20 percent rating was February 12, 
1993.)  However, the Board also found that the effective date 
issue was not before the Board because the veteran had not 
perfected his appeal of that issue in a timely fashion.

The veteran appealed the December 1996 Board decision to the 
United States Court of Veterans Appeals (renamed the United 
States Court of Appeals for Veterans Claims) (hereinafter 
"Court").  In September 1998, the parties (the Secretary of 
VA and the veteran) filed a joint motion seeking remand of 
the appeal in order for the Board to give the veteran notice 
of the pertinent statutes and regulations, to provide the 
veteran with an opportunity to present any arguments on the 
timeliness of his appeal to the Board, and to consider in 
light of recent caselaw whether any documents in the record 
were sufficient to perfect the appeal of the effective date 
issue and thus render the appeal timely.  The Court granted 
the parties' joint motion for remand on September 28, 1998.  
In July 1999, the Board remanded the matter to the RO for 
additional evidentiary development and readjudication.  That 
development and readjudication have now been completed, and 
the issue of whether the veteran has timely appealed the 
effective date claim is now back before the Board for 
disposition.

Identifying the rating decision on appeal

The first aspect of this case that must be resolved is the 
date of the rating decision that is at the crux of this 
particular appeal.

The analysis of this aspect of the case hinges on the 
decisions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Both of these cases discussed the 
separability of various aspects of a claim into issues for 
purposes of the jurisdiction of the Court.  The analysis also 
guides the analysis of the Board's jurisdiction over the 
appeal.  

In Grantham, the Federal Circuit held that the issue of 
service connection could be separate from the issue of 
compensation level (i.e., the assignment of a particular 
disability rating).  Service connection was separate from the 
disability rating in the following circumstances:

In the case of Grantham, for example, the [RO's] 
first decision found that Grantham's condition was 
not service-connected, and therefore the decision 
never reached the downstream question concerning 
compensation level.  As a result, Grantham's first 
appeal to the Board of Veterans [sic.] Appeals and 
Court of Veterans Appeals concerned only the 
question of service-connectedness.  Grantham's 
second [notice of disagreement], and the appeal 
therefrom to the Court of Veterans Appeals, 
concerned a new and previously undecided issue: 
the compensation level for the condition that had 
been found to be service-connected.  The issue of 
compensation level is based on an entirely new 
[notice of disagreement].  The issue was not 
addressed at any time during the appeal process 
stemming from the first [notice of disagreement].  
It was only the second [notice of disagreement] 
that could, and did, initiate appellate review of 
this claim concerning compensation level.

Grantham, 114 F.3d at 1158.

The concurrence in Barrera sheds more light on the analysis.  
The concurring opinion in Barrera recited that "[a]n 
application for disability compensation contains five 
necessary elements: '(1) the veteran's status, (2) the 
existence of a disability, (3) service connection of that 
disability, (4) degree of disability, and, when in question, 
(5) effective date.'"  Barrera, 122 F.3d at 1037 (Plager, 
J., concurring) (quoting West v. Brown, 7 Vet. App. 329, 332 
(1995) (en banc), overruled on other grounds, Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  "Any appeal to the 
Board may involve one or more of these issues."  Barrera, 
122 F.3d at 1037.

Thus, Barrera and Grantham together clarify that a claim 
involves several separate elements, that the issue of 
effective date is one of those separate elements, and that 
appellate review of each of these elements can be initiated 
by different notices of disagreement.

The first discussion and decision regarding the effective 
date of the increased disability rating was in the March 1994 
rating decision that assigned an effective date of February 
12, 1993.  As chronicled above, the RO first adjudicated and 
decided the effective date issue in its March 1994 rating 
decision when it assigned an effective date of February 12, 
1993, for the increased disability rating for the service-
connected hemorrhoidectomy residuals.  Prior to that rating 
decision, the RO (or the Board for that matter in its October 
1993 remand) had not assigned an effective date, nor could 
it, since the rating was not increased until the March 1994 
rating decision.  See Hazan v. Gober, 10 Vet. App. 511, 520 
(1997) (". . . there would be no reason to adjudicate the 
question of effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.").

The veteran argues that the Board's October 1993 remand 
involved the issue of the "entitlement to increased benefits 
from January 12, 1991."  However, at that time, the Board 
remanded the veteran's claim to obtain additional medical 
records.  Thus, the Board's October 1993 remand did not 
discuss or implicate a decision regarding the actual 
assignment of an effective date, with which the veteran could 
disagree. 

The veteran also argues, in effect, that by continuously 
prosecuting his claim for benefits since July 1989, he put 
the effective date aspect at issue from the beginning of his 
claim.  The caselaw, particularly Grantham and Barrera, 
suggest otherwise; those cases indicate that elements of a 
claim come into issue at successive stages of the 
adjudication and that a claimant must file different 
disagreements to appeal these different elements.  The 
veteran's argument (that effective date was at issue from the 
beginning of his claim) is an interesting one that has not 
been fully addressed by the courts; however, the existing 
caselaw does not support his argument at this time.

The Board further notes that the veteran specifically 
described his April 1994 disagreement as a notice of 
disagreement with respect to the particular issue of an 
effective date for the disability rating.  Thus, the 
veteran's April 1994 correspondence explicitly demonstrated 
awareness that a separate issue (the earlier effective date 
issue) had been adjudicated and necessitated a response from 
him.

The Board notes that the March 1994 supplemental statement of 
the case discussed the assignment of an effective date.  At 
first inspection, the issuance of a supplemental statement of 
the case discussing the effective date issue might suggest 
that the effective date issue was already on appeal.  See 
38 C.F.R. § 19.26 (1999) (if notice of disagreement is timely 
filed and no preliminary action is required, RO must furnish 
statement of the case); 38 C.F.R. § 19.29 (1999) (statement 
of the case must contain certain material relating to the 
decision with which a claimant has expressed disagreement); 
see also 38 C.F.R. § 19.31 (1999) (supplemental statement of 
the case postdates issuance of statement of the case).  
However, the March 1994 supplemental statement of the case 
was the first mention of an actual assignment of an effective 
date.  Previously, an effective date of an award was moot 
since the veteran's claim for an increased rating had been 
denied.  Therefore, the March 1994 rating decision and the 
March 1994 supplemental statement of the case that was 
prepared at about the same time were the first times that the 
effective date was assigned and discussed.  The RO issued the 
supplemental statement of the case at that time because it 
was required to do so; the issue of the disability rating 
level was already on appeal, and the Board's October 1993 
remand had specified that a supplemental statement of the 
case be issued if the RO's decision remained adverse in any 
way to the veteran.  (Indeed, the RO's March 1994 rating 
decision remained partially adverse to the veteran because it 
awarded only a 10 percent rating for the service-connected 
hemorrhoids disability.)  Thus, the mere fact that the 
effective date issue was discussed in a supplemental 
statement of the case in March 1994 does not mean that the 
effective date issue was already on appeal.

Substantive appeal requirement

Having established the starting point for any appeal that the 
veteran could have taken regarding the effective date issue, 
the Board now turns to the question of whether any document 
perfected the veteran's appeal in a timely fashion.

The veteran and his representative argue that he has been 
continuously seeking an earlier effective date, specifically, 
an effective date of July 21, 1989, since the initial claim 
that he filed in July 1989.  However, the adjudication of a 
claim adheres to a certain sequence of events.  Under 
38 U.S.C.A. § 7105(a) (West 1991), and the statutory 
appellate scheme codifies this sequence of events in the 
adjudication of a claim:  "Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  (Emphasis added.)  Thus, 
the statutes and regulations envision that an agency of 
original jurisdiction first issues a rating decision, that a 
claimant then files a notice of disagreement, that the agency 
of original jurisdiction then prepares and mails a statement 
of the case (or supplemental statement of the case, as 
necessary, regarding additional issues not covered by a 
statement of the case or prior supplemental statement of the 
case), and that the claimant then perfects the appeal with a 
substantive appeal (such as a VA Form 9 or equivalent 
document).  

The RO first issued a statement of the case regarding the 
effective date issue in August 1995.  The veteran filed a VA 
Form 9 regarding that issue in December 1995.  The veteran 
did not submit any other documents to VA between the mailing 
of the August 1995 statement of the case and the filing of 
his December 1995 VA Form 9.  Moreover, pursuant to the 
Court-directed remand, the veteran has not pointed to any 
document filed between August 1995 and December 1995.

Thus, one way in which the veteran could have perfected his 
appeal of the effective date issue was to file a substantive 
appeal within the later of 60 days after the issuance of the 
statement of the case on the effective date issue (i.e., 60 
days after August 22, 1995) or within one year after notice 
of the rating decision at issue here (i.e., one year after 
the March 25, 1994, notice of the March 1994 rating 
decision).  The later period ended 60 days after mailing of 
the statement of the case at issue here, i.e., 60 days after 
August 22, 1995.

Initially, the easier question to address is whether the 
veteran filed any document between August 22, 1995, and 
October 23, 1995 (since the 60-day post-statement of the case 
period ended on Saturday, October 21, 1995).  The veteran or 
his representative filed no documents until December 19, 
1995, well beyond the 60-day post-statement of the case 
appeals period.

However, in light of certain holdings of the Court that 
affect the identification and construction of substantive 
appeals, there is a more difficult question to address: is 
there any other document filed after the March 1994 rating 
decision and the May 1994 notice of disagreement that could 
be construed as a substantive appeal?

In the September 1998 joint remand motion that was the basis 
of the Court's September 1998 remand order, the parties 
referred to a case that has some bearing on the issue of 
whether any document in the instant appeal could be treated 
as a substantive appeal.  In Archbold v. Brown, 9 Vet. App. 
124 (1996), the RO issued a rating decision, and then the 
claimant filed a notice of disagreement.  Before the RO had 
issued a statement of the case, the claimant filed 
correspondence that specifically identified the issue on 
appeal and contained specific arguments as to the errors made 
by the RO regarding the particular issue involved therein.  
Id., 9 Vet. App. at 132.  The Court held that the 
correspondence filed before the statement of the case 
satisfied the requirements for a substantive appeal.

Thus, the question is whether any post-rating decision but 
pre-statement of the case document in the record satisfies 
the requirements of a substantive appeal and perfects the 
appeal of the earlier effective date issue.  

On April 18, 1995 (that is, after the March 1994 rating 
decision and before the August 1995 statement of the case), 
the veteran's representative submitted a statement concerning 
the earlier effective date issue.  In that correspondence, 
the representative stated:

As the service repr. of the veteran we have been 
instructed to clarify his actions with the VA.
1.  The vet is greatly disturbed about the fact he 
has not received a response to his [notice of 
disagreement] dated 4-27-94.  Please take action 
and expedite the mailing of an SOC [statement of 
the case] to the vet and his repr. VDVA.
2.  He does not wish to pursue the issue of 
increased entitlement nor to have the case 
returned to the [Board].
3.  He does not wish to pursue the issue of [clear 
and unmistakable error].
4.  The vet only wishes to have the correction of 
the effective date of the 10% changed to 7-21-89, 
the date of his request for an increase.  He has 
prosecuted the appeal continuously from that date.

Was this correspondence from the representative sufficient to 
qualify as a substantive appeal?  In order to answer that 
question, the Board has reviewed post-Archbold cases.  The 
Board finds that the instant case is similar to the situation 
presented in Fenderson v. West, 12 Vet. App. 119 (1999).

In Fenderson, 12 Vet. App. at 129-31, the Court considered 
whether correspondence that the veteran filed before the 
issuance of a statement of the case satisfied the 
requirements of a substantive appeal.  The Court held that 
the pre-statement of the case correspondence in Fenderson had 
"all the indicia of a duplicate" notice of disagreement.  
Id., 12 Vet. App. at 130.  Specifically, the correspondence 
began by referencing a letter from the RO that had 
accompanied the RO rating decision.  Second, the 
correspondence expressed disagreement and was repetitive of 
correspondence that had been filed several weeks earlier by a 
representative.  Third, the correspondence concluded by 
requesting that a statement of the case be sent to the 
veteran.  Fourth, although not necessarily indicative of 
abandonment of a claim, the veteran's representative had 
subsequently failed to mention the claim at issue, thus 
suggesting that the representative was not acting as if an 
appeal had been perfected on that issue.  Id., 12 Vet. App. 
at 130.  The Board notes that the Court emphasized that this 
final factor was not necessarily conclusive on the issue but 
only lent support to the holding in that case.

Notably, in the instant matter, the April 18, 1995, 
correspondence from the representative (1) began by referring 
to the rating decision at issue (the March 1994 rating 
decision that assigned an effective date for the 10 percent 
rating); (2) expressed disagreement with that RO 
determination and repeating the essence of the April 1994 
disagreement; (3) requested that a statement of the case be 
sent to the veteran and to his representative.  These three 
similarities to the correspondence involved in Fenderson 
support the conclusion that the April 18, 1995, 
correspondence from the veteran's representative in this 
matter did not meet the requirements of a substantive appeal.  
Moreover, unlike the correspondence that met the requirements 
of a substantive appeal in Archbold, the April 1995 
correspondence here does not bear any notation that it was 
being accepted in lieu of VA Form 1-9, the form then in use 
for substantive appeals.

Thus, the Board concludes that the April 1995 statement from 
the veteran's representative did not qualify as a substantive 
appeal of the effective date issue.

The claims folder also contains correspondence received in 
November 1994 from the office of a Member of the United 
States Senate.  The cover letter from the Senator's office 
only inquired as to the status of the veteran's case.  The 
veteran's letter, attached to the Senator's inquiry, simply 
indicated that the RO (the "rating board" at the RO) was 
not going back to 1989 to achieve a fair decision and 
expressing a desire that the rating board act soon.

In February 1995, the veteran's representative also sought 
review of the veteran's case for clear and unmistakable error 
and again inquired as to the status of the appeal in the 
aftermath of the notice of disagreement (dated in April 1994 
and received in May 1994).

In April 1995, the Senator's office again inquired as to the 
status of the veteran's claim.

The November 1994 and April 1995 Senator's office's 
correspondence merely inquired into the status of the 
veteran's claim and did not contain specific argument, as is 
required of a substantive appeal.  Moreover, the February 
1995 correspondence raised a new argument, that of clear and 
unmistakable error as to whether the veteran's 
hemorrhoidectomy disability warranted a 20 percent rating 
effective July 1989.  The February 1995 correspondence did 
not relate to the issue of an effective date of July 1989 for 
the 10 percent rating that was in effect at that particular 
time.

The correspondence regarding the status of the veteran's 
appeal as well as the April 1995 statement from the veteran's 
representative specifically requesting the issuance of a 
statement of the case underscore that the veteran and his 
representative were aware that there were delays in the 
processing of his appeal.  The correspondence also evinces an 
awareness that the issuance of a statement of the case, that 
is, the next step in the adjudication process and the step 
preceding the filing of a substantive appeal, had not been 
completed yet.  From this awareness, the Board concludes that 
the veteran and his representative were aware that a 
substantive appeal was needed to perfect the appeal of the 
effective date issue.

Indeed, rather than merely infer such an awareness, the Board 
notes that the August 1995 statement of the case that was 
eventually issued specified that the veteran was required to 
file a substantive appeal.  The cover letter accompanying the 
August 1995 statement of the case stated:  "You have filed 
what the law calls a 'Notice of Disagreement' with our action 
on your claim, the first step in appealing to the Board of 
Veterans' Appeals."  (Emphasis added.)  The cover letter 
continued:  "Your argument or 'Substantive Appeal' should be 
set out on the enclosed VA Form 9, Appeal to Board of 
Veterans' Appeals."  Finally, the cover letter concluded:  
"If we do not hear from you in 60 days, we will assume you 
do not intend to complete your appeal and we will close our 
record."  The next correspondence from the veteran was the 
VA Form 9 in December 1995.  Thus, the statement of the case 
clearly set forth the requirements for completing the appeal.

The veteran also appears to be arguing that the appeal was 
timely because of the procedural posture of a claim of clear 
and unmistakable error in the January 1991 rating decision.  
In a November 1999 VA Form 9, under paragraph 7, the veteran 
appears to be arguing that some basis for Board jurisdiction 
exists because he filed a claim of clear and unmistakable 
error.  He points to the RO's denial of the claim of clear 
and unmistakable error in the January 1991 rating decision 
and the RO's notification to the veteran of that decision in 
an August 1995 statement of the case.  (The veteran refers to 
an August 1996 statement of the case, but his reference is 
actually to the August 1995 statement of the case; there is 
no August 1996 statement of the case.)  In fact, the RO 
denied a claim of clear and unmistakable error in the January 
1991 rating decision in February 1995, and the RO mailed a 
copy of the February 1995 rating decision to the veteran at 
that time.

The veteran's argument based on the adjudication of clear and 
unmistakable error in the February 1995 rating decision and 
the reference thereto in the August 1995 statement of the 
case appears to hinge on the reasoning that no statement of 
the case has been issued explaining the laws and regulations 
pertaining to clear and unmistakable error, and that the 
clear and unmistakable error claim must be remanded to the RO 
for the issuance of a statement of the case and for an 
opportunity for the veteran to perfect his appeal to the 
Board.

However, we note that the January 1991 rating decision was 
not final and binding because it was appealed and was, in 
fact, the second of several rating decisions (in addition to 
being a precursor to subsequent Board decisions) regarding 
his claim for an increased disability rating.  A claim of 
clear and unmistakable error can be made, in pertinent part, 
with regard to a prior rating determination that is "final 
and binding."  See Best v. Brown, 10 Vet. App. 322, 325 
(1999); cf. Smith v. Brown, 35 F.3d 1516, 1521 (Fed. Cir. 
1994) (claim of clear and unmistakable error under 38 C.F.R. 
§ 3.105 applies to final decisions of rating boards and 
agencies of original jurisdiction).  Contrary to the RO's 
February 1995 statement that the January 1991 rating decision 
was "final and binding," it was not.  Indeed in March 1991, 
the RO issued a rating decision that again denied the 
veteran's increased rating claim, and the Board remanded the 
increased rating claim for readjudication in October 1993.

There was some confusion regarding the "clear and 
unmistakable error" argument.  In April 1995, while trying 
to clarify the issues being appealed, the veteran's 
representative explicitly stated that he was not pursuing the 
issue of "clear and unmistakable error."  The RO appears to 
have informed the representative that a notice of 
disagreement could be withdrawn only with the express written 
consent of the veteran.  See 38 C.F.R. § 20.204(c) (1999).  
However, the representative's April 1995 correspondence was 
the last reference by the veteran or his representative to 
clear and unmistakable error in either the one year after the 
February 1995 rating decision or (as the veteran insists) the 
August 1995 notification via the statement of the case.  

With respect to the veteran's argument that centers on the 
"clear and unmistakable error" claim, there is no timely 
notice of disagreement on any purported "clear and 
unmistakable error" argument with respect to the January 
1991 rating decision.  The veteran did file a VA Form 9 in 
December 1995, but that was in response to the August 1995 
statement of the case concerning the earlier effective date 
claim.  While the August 1995 statement of the case did refer 
to the February 1995 rating decision denying a clear and 
unmistakable error claim, the August 1995 statement of the 
case did not provide the pertinent regulations or otherwise 
discuss the applicable evidence or analysis for the clear and 
unmistakable error claim.  The August 1995 statement of the 
case pertained to the March 1994 rating decision that had 
denied an effective date earlier than February 12, 1993.  
Therefore, the December 1995 VA Form 9, in response to the 
August 1995 statement of the case, did not refer to clear and 
unmistakable error per se.

The record contains handwritten notes by apparently someone 
at the RO that suggest that the veteran did not have to file 
a notice of disagreement regarding the effective date issue 
because that issue was already on appeal.  However, that 
suggestion is incorrect.  It is not clear to whom these notes 
were sent, if at all.  Moreover, immediately following one 
set of notes, another handwritten note (dated July 1995) 
appears to lessen the impact of the preceding notes.  At 
first, the July 1995 note states, "Technically, you may be 
right on the need for a 646 [statement of accredited 
representation]," apparently suggesting that the veteran's 
claim was already on appeal and awaiting remarks and 
arguments by the veteran's representative.  However, the July 
1995 handwritten note then states, "Practically, the case 
should not be advanced to the [Board] without responding to 
the [notice of disagreement] of 4-27-94."  Thus, the 
handwritten note at least recognized the need for the 
issuance of a statement of the case in response to the 
veteran's April 1994 notice of disagreement regarding the 
earlier effective date issue.  Indeed, the veteran's 
representative was apparently not dissuaded by any incorrect 
assertions to the contrary by the RO; in a deferred rating 
decision prepared later the same day in July 1995, it was 
noted that the representative was declining to prepare a 
"646" form on the ground that the earlier effective date 
issue had been the subject of a separate notice of 
disagreement.

The veteran makes additional arguments.  He argues that the 
Board prejudged his claim in its July 1999 remand.  He argues 
that language in the Board's July 1999 remand concerning the 
issuance of a supplemental statement of the case if the RO's 
decision on remand remained adverse to the veteran 
anticipated denial of the veteran's claim and thus somehow 
directed that the RO deny the claim.  The language referred 
to by the veteran (which directs the RO to issue a 
supplemental statement of the case providing the veteran with 
all pertinent statutes and regulations) simply addresses what 
notice should be provided to the veteran of the applicable 
laws.  There is no merit to the veteran's argument.

In summary, the RO assigned an effective date for the award 
of increased disability compensation in a March 1994 rating 
decision.  By a letter dated in April 1994 and received by 
the RO in May 1994, the veteran disagreed with the assigned 
effective date.  Following status queries by the veteran and 
his representative, the RO issued a statement of the case 
regarding the earlier effective date issue in August 1995.  
The veteran filed a substantive appeal in December 1995, 
beyond the 60-day post-statement of the case appeals period.  
Accordingly, the veteran did not perfect this appeal, and it 
is untimely.


ORDER

The veteran's appeal of the claim for entitlement to an 
effective date earlier than February 12, 1993, for the 
assignment of a 20 percent rating for service-connected post-
operative residuals of a hemorrhoidectomy is dismissed as 
untimely.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

